Citation Nr: 1205722	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  10-32 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for residuals of broken ribs of the left side.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1952 to December 1954, with additional service in the U.S. Army Reserves.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2009 rating decision of the "Tiger Team" of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Processing of the case was subsequently transferred to the RO in St. Petersburg, Florida.

The Veteran then testified at a hearing at the RO in December 2011, before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is associated with the claims file.  At the hearing the Veteran submitted additional evidence (private audiological treatment records) and waived his right to have the RO initially consider the evidence not already on file.  See 38 C.F.R. §§ 20.800, 20.1304(a) (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bilateral hearing loss, tinnitus and a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDING OF FACT

At the December 2011 Travel Board hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative, requesting a withdrawal of the appeal on the issue of entitlement to service connection for a disability of the ribs.  

CONCLUSION OF LAW

The criteria for withdrawal of the appeal in the claim for entitlement to service connection for residuals of broken ribs of the left side, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

Here, following receipt of a Statement of the Case, a substantive appeal was filed in August 2010 appealing the issue of entitlement to service connection for residuals of broken ribs of the left side.  At his December 2011 personal hearing, the Veteran's representative testified for the record that the Veteran wished to withdraw his appeal in the claim for service connection for the ribs disability.  Hearing transcript at p. 17.  The Veteran concurred.  The Board finds that the Veteran's statement, once transcribed as part of the record of the hearing, indicating his intention to withdraw the appeal as to this issue satisfies the requirements for the withdrawal of a substantive appeal. See Tomlin v. Brown, 5 Vet. App. 355 (1993) (holding that a statement made during a personal hearing, when later reduced to writing in a transcript, constitutes a Notice of Disagreement within the meaning of 38 U.S.C. § 7105(b)).  Accordingly, as there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal in the claim for entitlement to service connection for residuals of broken ribs of the left side is dismissed.


REMAND

Based upon the Veteran's personal hearing testimony and documents of record, he contends that he suffered in-service noise exposure from military artillery instructor and through combat in the Korean War.  The Veteran further contends he injured his back from trauma from an explosion of a self-propelled 155 mm gun, which malfunctioned during a weapons demonstration.  Following these in-service injuries to his ears and back, he further contends he has had a post-service history of progressively worse hearing loss, ringing in his ears, and back pain with radiation into his hips and legs.  

At the outset, the National Personnel Records Center (NPRC) found his service personnel records and service treatment records are missing, stating the file was fire-related and cannot be reconstructed.  Therefore, further attempts would be futile.  Still, all procedures to obtain the Veteran's missing service records were correctly followed, and he was appropriately notified by the RO.  And since all efforts have been exhausted, further attempts would be futile, so there is no basis for any further pursuit of his service records.  38 C.F.R. § 3.159(c)(2) and (3).

When, as here, service records are lost or missing, through no fault of the Veteran, VA has a heightened obligation to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  No presumption, however, either in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).  

However, the lay statements are certainly competent since only relating in-service injury and post-service symptomatology that have been observed and experienced by the Veteran, within the realm of lay experience.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Since his allegations of these particular in-service injuries and acoustic trauma and post-service symptoms appear to be uncontradicted, even by medical findings of record, the Board finds them to be probative.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In light of the cumulative record, the Veteran needs to undergo a VA examination to determine both the nature and etiology of his claimed disabilities of bilateral hearing loss, tinnitus, and a low back disorder, including whether due to in-service acoustic trauma and back injury.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination(s) with a physician with appropriate expertise in order to determine the nature and etiology of his claimed tinnitus and bilateral hearing loss.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.  

The examiner should respond to the following:

a)  Confirm if the Veteran currently has tinnitus and bilateral hearing loss disability, including sensorineural hearing loss.

b)  For each disability found, did it at least as likely as not (a 50% or higher degree of probability) have its clinical onset during the Veteran's period of service, or is any such disability otherwise related to such period of service, including to any in-service injury or disease?  

c.)  If bilateral sensorineural hearing loss is diagnosed, did it at least as likely as not (a 50% or higher degree of probability) become manifest to a compensable degree by December 1955 (within a year of separation).

The examiner must consider and discuss the Veteran's assertions of in-service acoustic trauma and continuity of symptoms of hearing loss and ringing in his ears since service.  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, post-service treatment records, and lay statements and testimony of the Veteran.

2.  Schedule the Veteran for a VA examination(s) with a physician with appropriate expertise in order to determine the nature and etiology of his low back disorder.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.  The examiner should respond to the following:

a)  Identify all present low back disabilities.  Specifically confirm if the Veteran currently has arthritis of the lumbar spine.

b)  For each disability found, did it at least as likely as not (a 50% or higher degree of probability) have its clinical onset during the Veteran's period of service, or is any such disability otherwise related to such period of service, including to any in-service injury or disease?  

c)  If arthritis is diagnosed, did it at least as likely as not (a 50% or higher degree of probability) become manifest to a compensable degree by December 1955 (within a year of separation).

The examiner must consider and discuss the Veteran's assertions of in-service back injury and continuity of symptoms of back pain since service.  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, post-service treatment records, and lay statements and testimony of the Veteran.  

3.  Then readjudicate the remaining claims in light of any additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him a Supplemental SOC (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


